Citation Nr: 0216979	
Decision Date: 11/22/02    Archive Date: 12/04/02

DOCKET NO.  00-16 298A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for amebic dysentery.

(The issue of entitlement to service connection for amebic 
dysentery will be addressed in a separate and forthcoming 
decision.)



REPRESENTATION

Appellant represented by:	Colorado Division of Social 
Services


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active service from August 1943 to January 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 decision by the 
Department of Veterans Affairs (VA) Waco, Texas, Regional 
Office (RO).  That decision stated that new and material 
evidence had not been submitted to reopen the veteran's 
claim for service connection for residuals of amebic 
dysentery.  The claim has since come under the jurisdiction 
of the Denver, Colorado RO.

The Board is undertaking additional development on the issue 
of service connection for amebic dysentery pursuant to 
authority granted by 67 Fed. Reg. 3099, 3104 (January 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When it 
is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3099, 3105) (January 23, 2002) (to be codified at 
38 C.F.R. § 20.903).  After giving the notice and reviewing 
any response to the notice, the Board will prepare a 
separate decision addressing this issue.

FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claim, the evidence necessary to substantiate the claim, 
and what evidence was to be provided by the veteran and what 
evidence the VA would attempt to obtain on his behalf.

2.  The RO's July 1948 decision, which denied service 
connection for amebic dysentery, was not appealed following 
the RO's issuance of notice of the denial to the veteran, 
and became final.

3.  The additional evidence submitted since the RO's July 
1948 decision is so significant that it must be considered 
in order to fairly decide the merits of the claim for 
service connection for amebic dysentery.


CONCLUSIONS OF LAW

1.  The unappealed RO decision of July 1948, which denied 
service connection for amebic dysentery, is final.  
38 U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.156 (2001).

2.  The additional evidence presented since July 1948 is new 
and material, and the claim for service connection for 
amebic dysentery, has been reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 1991 & Supp. 2002); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to 
all claims filed on or after the date of enactment, November 
9, 2000, or filed before the date of enactment and not yet 
final as of that date.  See Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

The new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of the VA with respect to the 
duty to assist in the development of claims.  First, the VA 
has a duty to notify the veteran and his representative, if 
represented, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West Supp. 2002).  Second, the VA has a duty to assist 
the veteran in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A (West Supp. 2002).

The Board finds that the VA's duties have been fulfilled.  
The veteran was provided with adequate notice as to the 
evidence needed to substantiate his claim.  The Board 
concludes that the discussions in the decision, statement of 
the case (SOC), the supplemental statement of the case 
(SSOC), and the letters sent to the veteran informed him of 
the information and evidence needed to substantiate his 
claim and complied with the VA's notification requirements.  
The communications provided the veteran an explanation of 
what evidence was to be provided by him and what evidence 
the VA would attempt to obtain on his behalf.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The RO 
also supplied the veteran with the applicable regulations in 
the SOC and SSOC.  The VA has no outstanding duty to inform 
the veteran that any additional information or evidence is 
needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The evidence includes the veteran's service 
medical records, a June 1998 VA hospital report, VA hospital 
summaries from April 1948, November 1948, April 1949, 
September 1949, and March 1951, an October 1948 statement 
from the veteran's private physician, a March 1957 medical 
certificate from a VA physician, a December 1992 private 
pathology report, private treatment notes from January 1993 
and December 1994, and VA treatment notes from March 1997 to 
November 2001.

For the reasons stated above, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claim.  The Board 
finds that the evidence of record provides sufficient 
information to adequately evaluate the issue currently on 
appeal.  Therefore, no further assistance to the veteran 
with the development of evidence is required.

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the VCAA.  66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The intended 
effect of the new regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim. 

The Board has reviewed the facts of this case in light of 
the new VCAA regulations. As discussed above, VA has made 
all reasonable efforts to assist the veteran in the 
development of his claim and has notified him of the 
information and evidence necessary to substantiate his 
claim.  Consequently, the claim need not be referred to the 
veteran or his representative for further argument, as the 
Board's consideration of the new regulations in the first 
instance does not prejudice the veteran.  See generally 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 
Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 
24, 1992).

II.  Factual Background

The January 1946 separation examination noted that amebic 
dysentery was treated in service in July 1945 at the 118th 
General Hospital.  Service medical records are otherwise 
without reference to any gastrointestinal problems.

A June 1948 VA hospital report indicated that the veteran 
reported complaining of diarrhea.  The stool examination for 
ova, cysts, and parasites was negative.  The veteran was 
diagnosed with psychogenic gastro-intestinal reaction 
characterized by occasional bouts of diarrhea.

A July 1948 rating decision by the Wichita, Kansas RO denied 
service connection for amebic dysentery.  The rating 
decision stated that amebic dysentery was not shown in 
service.  The veteran did not appeal the decision within one 
year of receiving notification.

An April 1948 VA hospital summary indicated that the veteran 
reported having stomach trouble for five years.  There was 
slight tenderness over the stomach.  The physician noted a 
history of diarrhea, for which the veteran was examined on 
one previous hospitalization.  The veteran was diagnosed 
with a conversion reaction with chronic stomach trouble.  
This document was not considered when the RO rendered its 
determination in July 1948.

An October 1948 statement from the veteran's private 
physician noted that he had treated the veteran from April 
to September 1948.  He diagnosed the veteran with a 
strongyloide infestation.

A November 1948 hospital summary noted that the veteran 
reported that he had dysentery.  No evidence of amebae or 
strongyloids was found in the feces.  The veteran was 
diagnosed with a conversion reaction.

An April 1949 VA hospital summary noted that the veteran's 
illness was a continuation of stomach trouble.  Studies of 
the feces revealed ova of hookworm.  The veteran was treated 
for the intestinal parasites.  He was diagnosed with a 
passive dependency reaction.

A September 1949 VA hospital summary indicated that the 
veteran was seen complaining of dysentery.  He was diagnosed 
with psychogenic gastrointestinal reaction and observed for 
amebiasis, which was not found in that hospitalization.

An extract from a March 1951 VA hospital summary indicated 
that the veteran was admitted with a diagnosis of amebiasis.  
A March 1957 medical certificate from a VA physician noted a 
diagnosis of recurrent amebiasis.

A December 1992 private pathology report indicated that the 
veteran had a biopsy of the stomach.  He was diagnosed with 
mild chronic duodenitis and benign antral gastric mucosal 
biopsies consistent with chronic, atrophy gastritis, mild 
and focal.

A January 1993 private treatment note indicated that the 
veteran had a history of peptic ulcer disease, chronic 
prostatitis and irritable bowel.  He was diagnosed with mild 
diverticulosis.

A December 1994 private treatment noted indicated that the 
veteran was complaining of mild abdominal distention and 
gas.  The physician indicated that the etiology of the 
excessive gas was unclear.

VA treatment notes from May 1997 to November 1998 indicated 
that the veteran continued to complain of gastrointestinal 
problems.

A March 1998 VA treatment note indicated that the veteran 
was seen complaining of diarrhea.  He was diagnosed with 
resolving diarrhea.

An August 1998 VA treatment note indicated that a study was 
done of the veteran's colon.  There was diverticulitis along 
the entire length of the colon.

An August 1999 VA treatment note indicated that the veteran 
was seen complaining of stomach pain and gas.  A history of 
amebic dysentery was noted.  No diagnosis was noted on the 
treatment note.

An October 2001 VA treatment note indicated a history of 
amebic dysentery.  A November 2001 VA treatment note 
indicated that the veteran complained of midepigastric pain 
and diarrhea.  The veteran was diagnosed with a history of 
hiatal hernia in a patient with diarrhea.

III.  Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991).  If the veteran served 90 
days or more during a period of war, and dysentery is 
manifest to a compensable degree within one year after 
separation from service, the disorder may be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2001).

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the 
RO may not thereafter be reopened and allowed.  The 
exception to this rule is described under 38 U.S.C.A. 
§ 5108, which provides that "[i]f new and material evidence 
is presented or secured with respect to a claim which has 
been disallowed, the [Board] shall open the claim and review 
the former disposition of the claim."  Therefore, once an RO 
decision becomes final under section 7105(c), absent 
submission of new and material evidence, the claim cannot be 
reopened or adjudicated by the VA.  38 U.S.C.A. §§ 5108, 
7105(c); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).

"New and material evidence" means evidence not previously 
submitted to agency decision makers, which bears directly 
and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, 
and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (2001); See Flossie v. West, 12 
Vet. App. 1, 4 (1998); Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).

New evidence is considered to be material where such 
evidence provides a more complete picture of the 
circumstances surrounding the origin of the veteran's injury 
or disability, even where it will not eventually convince 
the Board to alter its decision.  See Hodge, 155 F.3d at 
1363.

When determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App.  273 (1996).  As noted 
above, the most recent denial of the claim was in January 
1993.  In Evans, the Court indicated that the newly 
presented evidence need not be probative of all the elements 
required to award the claim, but need only tend to prove 
each element that was a specified basis for the last 
disallowance.  Id. At 284.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

IV.  Analysis

Because the RO previously denied the veterans claim of 
service connection for amebic dysentery in July 1948, and 
because the veteran did not file a timely appeal, see 
38 U.S.C.A. § 7105(a)-(b); 38 C.F.R. §§ 20.200, 20.302 
(2001), the doctrine of finality as enunciated in 
38 U.S.C.A. § 7105(c) applies.  As such, the veteran's claim 
for this benefit may only be reopened if he submits new and 
material evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a); Barnett v. Brown, 83 F.3d at 1383.  The VA must 
review all of the evidence submitted since the last 
disallowance, in this case the RO's July 1948 rating 
decision, in order to determine whether the claim may be 
reopened.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).

The basis of the prior final denial was that amebic 
dysentery was not shown in service.  The only evidence of 
record at the time of the denial was the veteran's service 
medical records and a June 1948 VA hospital report.  The 
evidence submitted with the current claim includes VA 
hospital summaries from April 1948, November 1948, April 
1949, September 1949, and March 1951, an October 1948 
statement from the veteran's private physician, a March 1957 
medical certificate from a VA physician, a December 1992 
private pathology report, private treatment notes from 
January 1993 and December 1994, and VA treatment notes from 
March 1997 to November 2001.

The Board finds that the evidence submitted since the July 
1948 denial contributes to a more complete picture of the 
circumstances surrounding the origin of the veteran's 
disability.  Hodge, supra.  Treatment records from shortly 
after service show that, on at least two occasions, the 
veteran was diagnosed with recurrent amebiasis.  In 
addition, treatment notes of record indicate continued 
treatment for gastrointestinal problems with a history of 
amebic dysentery noted.

Consequently, the record contains new and material evidence, 
such that the Board will reopen the claim of entitlement to 
service connection for amebic dysentery.


ORDER

New and material evidence having been submitted, the claim 
for service connection for amebic dysentery is reopened.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

